--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made this 7th day of
February, 2011 between AutoInfo, Inc., a Delaware corporation (“Auto”) and
William I. Wunderlich, an individual residing at 7565 NW 125th Way, Parkland,
Florida 33076 (“Mr. Wunderlich”).


WHEREAS, Mr. Wunderlich is currently the chief financial officer of Auto;


WHEREAS, Mr. Wunderlich and Auto are parties to an employment agreement dated as
of January 1, 2007, which was amended as of May 11, 2009 (the “Employment
Agreement”), setting forth the terms and conditions of Mr. Wunderlich’s
employment with Auto; and


WHEREAS, the parties desire to amend and restate the Employment Agreement as
provided herein.


NOW THEREFORE, in consideration of the premises and covenants herein contained,
the parties hereto hereby agree as follows:


1.             Employment.  Auto hereby employs Mr. Wunderlich as its chief
financial officer and Mr. Wunderlich hereby accepts such employment and agrees
to perform his duties and responsibilities hereunder in accordance with the
terms and conditions hereinafter set forth.


2.             Duties and Responsibilities.  Mr. Wunderlich shall be the chief
financial officer of Auto.  Mr. Wunderlich shall report to and be subject to the
direction of the Board of Directors of Auto (the “Board”) and shall perform such
duties as may be assigned to him from time to time by the Board; provided, that
such duties shall be consistent with past practice and shall be of a nature
consistent with the dignity and authority of the position of chief financial
officer.  During the Employment Term Mr. Wunderlich shall, subject to Auto’s
vacation policy, devote substantially all of his normal business time and
attention to the businesses of Auto and its subsidiaries and affiliates and
shall perform such duties in a businesslike manner, all for the purpose of
advancing the business of Auto and its subsidiaries and affiliates.  Nothing
contained in this Agreement shall be deemed to prohibit Mr. Wunderlich from
devoting a nominal amount of his time to his (and his family’s) personal
investments; provided, however, that, in case of conflict, the performance of
Mr. Wunderlich’s duties under this Agreement shall take precedence over his
activities with respect to such investments.


3.             Term.  The term of this Agreement shall commence on the date
hereof and shall continue through December 31, 2015 (the “Employment Term”).


4.             Compensation.  Auto shall pay to Mr. Wunderlich a salary at the
rate of $175,000 per year (“Base Compensation”), payable in accordance with
Auto’s customary payroll policy in effect from time to time, but in no event any
less often than monthly, less withholding required by law and other deductions
agreed to by Mr. Wunderlich.


5.             Bonus.  In addition to the compensation provided for in Paragraph
4 of this Agreement, during the Employment Term Auto shall pay to Mr.
Wunderlich: (a) annual cash bonuses in an amount equal to ten percent (10%) of
the first $1,250,000 of Auto’s consolidated combined pre-tax profit, excluding
the effect of any non-cash compensation based upon the issuance of stock options
and/or warrants (“Operating Profit”), plus an additional five percent (5%) of
any Operating Profit in excess of $1,250,000 (collectively, the “Annual Bonus”);
and (b) such other bonuses as determined in the sole discretion of the Board
based upon the achievement of specific objectives mutually determined by the
Board and Mr. Wunderlich.  The Annual Bonus, if any, for each year during the
Employment Term shall be paid not later than March 31st of the subsequent year,
however, during each year of the Employment Term Mr. Wunderlich shall be
entitled to quarterly advances in the cumulative amount equal to ninety percent
(90%) of the projected Annual Bonus based upon the Operating Profit of the
quarterly period then ended (the “Cumulative Advances”) which shall be paid
within 45 days of the close of each quarterly period.  There shall be a
quarterly true-up of Cumulative Advances paid each year beginning with the
second quarter of each such year and if it is determined that the Cumulative
Advances then paid to date are in excess of the amount due based on the
aggregate Operating Profit for the quarterly periods then ended, Auto shall be
entitled to immediately deduct any such excessive amount from any future Base
Compensation payable to Mr. Wunderlich.  The Cumulative Advances for any such
year shall be applied against the Annual Bonus for that year and in the event
the Cumulative Advances paid during any such year exceeds the actual Annual
Bonus payable for that year, Mr. Wunderlich shall promptly reimburse Auto an
amount equal to the difference between the amount of Cumulative Advances
received during such year and the actual Annual Bonus amount payable for that
year.  Notwithstanding the foregoing, in no event shall the total annual Base
Compensation and Annual Bonus payable to Mr. Wunderlich for any calendar year
exceed $675,000 except as may be determined by the Board in its sole discretion.

 
 

--------------------------------------------------------------------------------

 


6.             Principal Office.  Mr. Wunderlich shall render his services
hereunder primarily at Auto’s executive offices, to be located within the 25
mile radius of Boca Raton, Florida.  If Auto’s executive offices shall be
relocated to any location outside of the 25 mile radius of Boca Raton, Florida,
Auto shall reimburse Mr. Wunderlich for any and all reasonable moving expenses
actually incurred by him.


7.             Expenses and Benefits.


(a) Auto shall reimburse Mr. Wunderlich for all reasonable out-of-pocket
expenses incurred by him in connection with the performance of his duties
hereunder, including, without limitation, expenses in connection with cellular
telephone or other wireless communications, travel and entertainment, upon
presentation of appropriate documentation therefore.  Subject to the foregoing,
Mr. Wunderlich will be entitled to business-class travel and accommodations
while traveling in connection with Auto’s business.


(b) Auto recognizes that Mr. Wunderlich will be required to incur significant
travel in rendering services to Auto hereunder and in connection therewith Auto
shall, during the Employment Term, provide Mr. Wunderlich with an automobile
allowance of $1,500 per month which the parties agree shall be used to pay all
of the expenses associated with the operation of an automobile including,
without limitation, maintenance, repair and insurance costs.


(c) Mr. Wunderlich shall be entitled to participate, to the extent he qualifies,
in such life insurance, hospitalization, disability and other medical insurance
plans or programs as are generally made available to executive officers of Auto.


(d) Mr. Wunderlich shall be entitled to participate, subject to classification
requirements, in other benefit plans, such as pension, stock purchase, stock
option, savings, bonus and profit sharing plans, which are from time to time
applicable to Auto’s executive officers.


(e) During the Employment Term, Mr. Wunderlich shall be entitled to four (4)
weeks of fully paid vacation per annum.  Mr. Wunderlich will be entitled to his
regular compensation on all regularly scheduled Auto holidays.


(f) Auto shall indemnify Mr. Wunderlich (and his legal representatives or other
successors) to the fullest extent permitted by the laws of the State of Delaware
and its existing certificate of incorporation and by-laws, and Mr. Wunderlich
shall be entitled to the protection of any insurance policies Auto may elect to
maintain generally for the benefit of its officers and/or executives, against
all costs, charges and expenses whatsoever incurred or sustained by him (or his
legal representatives or other successors) in connection with any action, suit
or proceeding to which he (or his legal representatives or other successors) may
be made a party by reason of his being or having been an officer and/or
executive of Auto and its subsidiaries and affiliates.


Collectively, the items referred to in paragraphs (b)-(f) of this Section 7
shall hereinafter be referred to as “Employee Benefits.”

 
2

--------------------------------------------------------------------------------

 


8.             Termination and Termination Benefits.


(a) Termination by Auto.


(i) Notwithstanding any provision contained herein, Auto may terminate Mr.
Wunderlich’s employment hereunder at any time during the Employment Term for
“cause”.  For purposes of this Agreement, "cause" shall mean: (a) the continuing
failure (after receipt of written notice from Auto) by Mr. Wunderlich to
substantially perform his duties hereunder for any reason other than total or
partial incapacity due to Disability (as hereinafter defined) which failure to
perform demonstrably causes harm to Auto; (b) gross negligence or willful
misconduct on the part of Mr. Wunderlich in the performance of his duties
hereunder that demonstrably causes harm to Auto; and (c) the conviction of Mr.
Wunderlich, by a court of competent jurisdiction, of a felony or other crime
involving moral turpitude.  Termination pursuant to this subsection 8(a)(i)
shall be effective immediately upon giving Mr. Wunderlich written notice thereof
stating the reason or reasons therefore with respect to clause (c)  above, and
30 days after receipt of written notice thereof from Auto to Mr. Wunderlich
specifying the (x) acts or omissions constituting the failure, gross negligence
or willful misconduct and (y) harm to Auto and requesting that they be remedied
with respect to clauses (a) and (b) above, but only if Mr. Wunderlich has not
substantially cured such failure, gross negligence or willful misconduct within
such 30 day period.  In the event of a termination pursuant to this subsection
8(a)(i), Auto shall pay Mr. Wunderlich his Base Compensation and Employee
Benefits that have actually accrued to the final date of his employment with
Auto (the “Termination Date”).  Any unvested stock options of Auto owned by Mr.
Wunderlich shall be terminated as of the Termination Date; and any vested and
unexercised stock options owned by Mr. Wunderlich shall remain exercisable for a
ninety (90) day period from the Termination Date.




(ii) If, during the Employment Term Mr. Wunderlich shall be unable substantially
to perform the duties required of him pursuant to the provisions of this
Agreement due to any physical or mental disability which is in existence for a
period of ninety (90) consecutive days or for any one hundred and eighty (180)
days, in either case, in any twelve (12) consecutive months during the term
hereof, Auto shall have the right to terminate Mr. Wunderlich’s employment
hereunder by giving not less than thirty (30) days’ written notice to Mr.
Wunderlich, at the end of which time Mr. Wunderlich’s employment shall be
terminated; provided, however, that if Mr. Wunderlich commences to perform the
duties required by this Agreement within such 30-day period and performs such
services for 25 out of 30 of the ensuing business days, then such notice shall
be void.  Mr. Wunderlich shall retain his status and continue to receive his
full compensation (including Base Compensation, Employee Benefits and, if any,
Annual Bonus) hereunder during the period prior to any termination hereunder
because of a Disability.  As used in this Agreement, the term “Disability” shall
mean the inability of Mr. Wunderlich to perform his duties under this Agreement
by reason of a medical disability, including mental or physical illness, as
certified by a physician or specialist appointed by Mr. Wunderlich and
reasonably acceptable to Auto or, if Mr. Wunderlich is or is alleged to be
mentally disabled, appointed by Mr. Wunderlich’s designee or legal
representative.  Upon the occurrence of such termination, Auto shall have no
further obligations hereunder, except that Mr. Wunderlich shall be entitled to:
(a) receive payment of his Base Compensation through the Termination Date; (b) a
pro-rata portion of (i) any bonus and profit sharing plan contribution pursuant
to Section 7(d) hereof and (ii) his Annual Bonus, if any, to which Mr.
Wunderlich would have been entitled for the year in which such Disability
occurs; (c) immediate vesting and exercisability of any unvested stock options
of Auto owned by Mr. Wunderlich as if Mr. Wunderlich’s employment hereunder was
terminated without cause or for Good Reason as provided in Section 8(b)(iii) of
this Agreement; and (d) receive the benefits pursuant to Section 7(c) hereof, to
the extent available, for the full Employment Term; provided, however, that any
compensation to be paid to Mr. Wunderlich pursuant to this subsection 8(a)(ii)
shall be offset against any payments received by Mr. Wunderlich pursuant to any
policy of disability insurance the premiums of which are paid for by
Auto.  Nothing herein shall be construed to violate any Federal or State law
including the Family and Medical Leave Act of 1993, 27 U.S.C.S. §2601 et seq.,
and the Americans With Disabilities Act, 42 U.S.C.S. §12101 et seq.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Termination by Mr. Wunderlich


(i) Mr. Wunderlich may terminate his employment hereunder at any time during the
Employment Term for “Good Reason” upon 30 days’ written notice to Auto (during
which period Mr. Wunderlich shall, if requested in writing by Auto, continue to
perform his duties as specified under this Agreement).  “Good Reason” shall
mean: (a) Auto’s failure to make any of the payments or provide any of the
material benefits to Mr. Wunderlich under this Agreement; (b) a material
reduction in Mr. Wunderlich’s duties or authority; or (c) Auto shall materially
breach any material term of this Agreement; provided, however, that Auto has not
cured, or made substantial efforts to cure, any such events within the
aforementioned 30 day period.


(ii) If there shall occur a “Change in Control” (as hereinafter defined), then
Auto may terminate Mr. Wunderlich’s employment hereunder by written notice to
Mr. Wunderlich within five (5) business days of  the occurrence of a Change in
Control and on the Termination Date any unvested stock options of Auto owned by
Mr. Wunderlich shall immediately vest and become exercisable as if Mr.
Wunderlich’s employment hereunder was terminated without cause or for Good
Reason as provided in Section 8(b)(iii) below.  Upon the occurrence of a Change
in Control, whether or not Mr. Wunderlich’s employment with Auto or any
successor to Auto continues thereafter, Auto shall make a lump sum cash payment
to Mr. Wunderlich equal to one and one-half times of his Base Compensation, plus
one and one-half times of his average Annual Bonus for the prior two years,
payable  in accordance with Section 8(d) of this Agreement.  A “Change in
Control” shall be deemed to occur upon: (a) the sale by Auto of all or
substantially all of its assets to any person (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended); (b) the
consolidation or merger of Auto with any person as a result of which merger Auto
is not the surviving entity and with respect to which persons who were the
stockholders of Auto immediately prior to such consolidation or merger do not,
immediately thereafter own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the consolidated or merged
company’s then outstanding voting securities; or (c) a tender offer, merger,
consolidation, sale of assets or contested election or any combination of the
foregoing transactions in which the persons who were directors of Auto
immediately before the transaction cease to constitute a majority of the Board
or any successor to Auto.  An “affiliate” shall mean any person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, any other person.


(iii) If Mr. Wunderlich’s employment hereunder is terminated by: (a) Auto
without cause; or (b) Mr. Wunderlich for Good Reason, Auto shall pay to Mr.
Wunderlich all compensation, bonuses and benefits that he is entitled to under
this Agreement for the remainder of the Employment Term.  In the event of such
termination, any unvested stock options of Auto owned by Mr. Wunderlich shall
immediately vest and become exercisable, which options, together with any other
exercisable options shall remain exercisable: (a) if they are nonqualified stock
options, until the later of the first anniversary of the Termination Date or the
scheduled expiration date of such options; or (b) if they are incentive stock
options, until ninety (90) days after the Termination Date.


(iv) Mr. Wunderlich may terminate his employment hereunder at any time during
the Employment Term without Good Reason upon sixty (60) days’ written notice to
Auto.  If Mr. Wunderlich terminates his employment without Good Reason, Auto
shall pay Mr. Wunderlich his Base Compensation and Employee Benefits that have
actually accrued to the effective date of such termination.  Any unvested stock
options of Auto owned by Mr. Wunderlich as of the Termination Date shall be
terminated as of such date; and any vested stock options which have not been
exercised by Mr. Wunderlich by the Termination Date shall remain exercisable for
ninety (90) days from such date, at which time such options shall terminate to
the extent they have not been previously exercised.


(c) In the event Mr. Wunderlich’s employment hereunder is terminated by reason
of his death, Auto shall have no further obligations hereunder, except that Mr.
Wunderlich’s estate shall be entitled to: (i) receive payment of: (a) his Base
Compensation and Employee Benefits through the end of the third month following
the month in which such death occurs, and (b) a pro-rata share of (x) any bonus
and profit sharing plan contributions pursuant to Section 7(d) hereof and (y)
his Annual Bonus, if any, to which Mr. Wunderlich would have been entitled for
the year in which his death occurs; and (ii) the immediate acceleration of
vesting and exercisability of any unvested stock options of Auto owned by Mr.
Wunderlich, which options, together with any other vested and exercisable
options, shall remain exercisable by Mr. Wunderlich’s estate until the
earlier of the first anniversary of his date of death or the scheduled
expiration date of any such options.

 
4

--------------------------------------------------------------------------------

 


(d) Notwithstanding anything to the contrary in this Agreement, any payments to
which Mr. Wunderlich shall be entitled under this Section 8, including, without
limitation, any economic equivalent of any benefit, shall be made as promptly as
possible following the Termination Date; provided, however, that if Mr.
Wunderlich is a “specified employee” of Auto within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”)(or any successor provision), no payment under this Section 8 in
connection with Mr. Wunderlich’s termination of employment (other than a payment
of Base Compensation through the Termination Date, and payments on account of
termination of employment by reason of death) shall be made until the date which
is six (6) months after the Termination Date (or, if earlier, his date of
death); provided further, if Auto determines based upon written advice of
counsel that any such payment if made during the calendar year that includes the
Termination Date would not be deductible in whole or in part by reason of Code
Section 162(m), such payment shall be made on January 2 of the following
calendar year (or such later date as may be required under the preceding proviso
if Mr. Wunderlich is a "specified employee").


(e) If the amount of any payment due to Mr. Wunderlich under this Section 8
cannot be finally determined within thirty (30) days after the Termination Date,
such amount shall be estimated on a good faith basis by Auto and the estimated
amount shall be paid thirty (30) days after the Termination Date (or on such
later date as may be determined under the immediately preceding paragraph).  As
soon as practicable thereafter, the final determination of the amount due shall
be made and any adjustment requiring a payment to or from Mr. Wunderlich shall
be made as promptly as practicable.


(f) Mr. Wunderlich shall not be required to mitigate the amount of any payments
provided for by this Agreement by seeking employment or otherwise, nor shall the
amount of any payment or benefit provided in this Agreement be reduced by any
compensation or benefit earned by Mr. Wunderlich after termination of his
employment.


9.             Non-Competition.  Mr. Wunderlich covenants and agrees that during
his employment hereunder and for: (a) the twelve month period after his
employment hereunder is terminated by Auto for cause pursuant to Section 8(a)(i)
or Disability pursuant to Section 8(a)(ii) or by Mr. Wunderlich without Good
Reason; or (b) the period after his employment hereunder is terminated and
during which Mr. Wunderlich receives his Base Compensation pursuant to the terms
of Section 8(b)(iii) hereof, he will not, without the prior written consent of
the Board, which may be withheld in the Board’s sole discretion: (i) compete
with the business of Auto or any of its subsidiaries or affiliates (as such
business is operated as of the date of termination of this Agreement) and, in
particular, he will not without such consent, directly or indirectly, own,
manage, operate, finance, join, control or participate in the ownership,
management, operation, financing or control of, or be connected as a director,
officer, employee, partner, consultant or agent with, any business in
competition with or similar to the business of Auto or any of its subsidiaries
or affiliates (as such business is operated as of the date of termination of
this Agreement); provided, however, that Mr. Wunderlich may own up to five (5%)
percent of the capital stock of any publicly traded corporation in competition
with the business of Auto or any of its subsidiaries or affiliates; and (ii)
divert, take away or interfere with or attempt to divert, take away or interfere
with any present or former employee or customer of Auto or any of its
subsidiaries or affiliates.  In the event Auto determines not to renew or extend
the Employment Term, upon the expiration of the Employment Term, the provisions
of this Section 9 shall no longer be applicable; provided, however, that for the
twelve month period following the expiration of the Employment Term Mr.
Wunderlich shall not divert, take away or interfere with or attempt to divert,
take away or interfere with any present or former employee or customer of Auto
or any of its subsidiaries or affiliates.  In the event that the provisions of
this Section 9 should ever be deemed to exceed the time or geographic
limitations or any other limitations permitted by applicable law, then such
provisions shall be deemed reformed to the maximum permitted by applicable
law.  Mr. Wunderlich acknowledges and agrees that the foregoing covenant is an
essential element of this Agreement and that, but for the agreement of Mr.
Wunderlich to comply with the covenant, Auto would not have entered into this
Agreement, and that the remedy at law for any breach of the covenant will be
inadequate and Auto, in addition to any other relief available to it, shall be
entitled to temporary and permanent injunctive relief without the necessity of
proving actual damage.  The provisions of this Section 9 shall no longer be
applicable if (x) Auto ceases to have any business activities or (y) Auto fails,
after the termination of Mr. Wunderlich’s employment hereunder, to make any of
the payments required by Section 8 of this Agreement.

 
5

--------------------------------------------------------------------------------

 


10.           Confidential Information.  Mr. Wunderlich recognizes and
acknowledges that the customer lists, patents, inventions, copyrights, methods
of doing business, trade secrets and proprietary information of Auto including,
without limitation, as the same may exist from time to time, are valuable,
special and unique assets of the business of Auto.  Except in the ordinary
course of business or as required by law, Mr. Wunderlich shall not, during or
after the Employment Term, disclose any such list of customers or any part
thereof, any such patents, inventions, copyrights, methods of doing business,
trade secrets or proprietary information, other than information: (a) already in
the public domain or that becomes public knowledge otherwise than by an act or
omission of Mr. Wunderlich; (b) that is or becomes available to Mr. Wunderlich
without obligation of confidence from a source having the legal right to
disclose such information; (c) that is already in the possession of Mr.
Wunderlich in documented form without an obligation of confidence and was not
received by Mr. Wunderlich as a result of Mr. Wunderlich’s prior relationship
with Auto; or (d) in the opinion of Mr. Wunderlich’s counsel, that is required
to be disclosed by applicable law or legal process as long as Mr. Wunderlich
promptly notifies Auto of such pending disclosure.  In addition, Mr. Wunderlich
specifically acknowledges and agrees that the remedy at law for any breach of
the foregoing shall be inadequate and that Auto, in addition to any other relief
available to them, shall be entitled to temporary and permanent injunctive
relief without the necessity of proving actual damage.


11.           COBRA.  In the event of Mr. Wunderlich’s death, the termination of
his employment hereunder without cause, upon a Change in Control or for Good
Reason, Auto shall make all COBRA medical premium payments for the longer of the
maximum period for which COBRA coverage is available to Mr. Wunderlich or the
remainder of the Employment Term; provided, however, if the period remaining on
his Employment Term is in excess of the maximum period for which COBRA coverage
is available Auto shall reimburse Mr. Wunderlich or his estate, as applicable,
for the cost of the premiums for a comparable medical insurance plan.


12.           Life Insurance.  Mr. Wunderlich agrees that at any time and from
time to time during the Employment Term, he will, at the request and at the
expense of Auto, cooperate with Auto in obtaining insurance on his life up to $3
Million for the benefit of Auto and/or its stockholders.  At the request of
Auto, Mr. Wunderlich will take such actions and execute and deliver such
documents that may be reasonably required in connection with the obtaining of
such insurance.  Mr. Wunderlich acknowledges that Auto, and its stockholders
have an insurable interest in his life.


13.           Opportunities.  During the Employment Term, Mr. Wunderlich shall
not take any action which might divert from Auto or any of its subsidiaries or
affiliates any opportunity which would be within the scope of any of the present
businesses of Auto or any of its subsidiaries or affiliates.


14.           Contents of Agreement, Parties in Interest, Assignment, etc.  This
Agreement sets forth the entire understanding of the parties hereto with respect
to the subject matter hereof.  All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, representatives, successors and assigns of the parties
hereto.  This Agreement shall not be modified or amended except by a written
instrument duly executed by Auto and Mr. Wunderlich.


15.           Severability.  If any term or provision of this Agreement shall be
held to be invalid or unenforceable for any reason, such term or provision shall
be ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms and provisions hereof, and this Agreement shall
be construed as if such invalid or unenforceable term or provision had not been
contained herein.

 
6

--------------------------------------------------------------------------------

 


16.           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other party shall be in writing and shall be
deemed to have been duly given when delivered personally or by a nationally
recognized overnight courier service, or five (5) days after dispatch by
registered or certified mail, postage prepaid, return receipt requested, to the
party to whom the same is so given or made:


If to Auto
 
addressed to:
AutoInfo, Inc.
 
c/o Morse, Zelnick, Rose & Lander, LLP
 
405 Park Avenue, Suite 1401
 
New York, New York 10022
 
Attn: Kenneth S. Rose, Esq
   
If to Mr. Wunderlich
 
addressed to:
William I. Wunderlich
 
7565 NW 125th Way
 
Parkland, Florida 33076



or at such other address as the one party shall specify to the other party in
writing.


17.           Counterparts and Headings.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all which
together shall constitute one and the same instrument.  All headings are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.


18.           Governing Law. This Agreement shall be construed in accordance
with the laws of the State of Florida, without regard to the conflicts of laws
principles.


19.           Arbitration.  Any disputes arising hereunder shall be submitted to
arbitration before a single arbitrator in Palm Beach County, Florida under the
rules and regulations of the American Arbitration Association.  Any award in
such arbitration proceeding may be enforced in any court of competent
jurisdiction.


20.           Costs of Enforcement.  Each of the parties hereto shall pay all
reasonable fees and expenses (including attorneys’ fees) incurred by the other
party in any contest or dispute arising under this Agreement or in enforcing his
or its rights hereunder if such other party is the prevailing party in any such
contest, dispute or enforcement.
 
[SIGNATURE PAGE TO FOLLOW]

 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.


BY ORDER OF THE BOARD OF DIRECTORS:


AutoInfo, Inc.




By:
/s/ Harry M. Wachtel
/s/William I. Wunderlich
 
Harry M. Wachtel
William I. Wunderlich
 
Chief Executive Officer
 

 
8

--------------------------------------------------------------------------------